In *528an action for a judgment declaring the rights of the parties under two insurance policies, the defendant appeals from so much of an order and judgment of the Supreme Court, Nassau County (Winick, J.), entered June 17, 1994, as denied its motion to dismiss the complaint and granted the plaintiffs cross motion for summary judgment to declare that it was obligated to defend and indemnify the plaintiff in an underlying action entitled Longwood Assocs. v Incorporated Vil. of Cedarhurst, pending in the Supreme Court, Nassau County, and made the declaration.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The order and judgment is affirmed for reasons stated in the companion case, Incorporated Vil. of Cedarhurst v Hanover Ins. Co. (223 AD2d 528 [decided herewith]). Bracken, J. P., Miller, Altman and Florio, JJ., concur.